The petitioner brought a petition under G. L. c. 258, and c. 92, § 36, to recover damages resulting from an alleged defect in a boulevard under the control of the respondent. During the trial the case was settled and an agreement for judgment was signed by the petitioner and his attorney. Following this a “certificate of judgment [was] issued” in accordance with the agreement. Subsequently, the petitioner filed a “motion to vacate judgment,” which we treat as a petition to vacate judgment. After a hearing the “motion” was denied and the petitioner filed this “appeal to a motion denied.” This case is not properly before us on appeal. Waltham Bleachery & Dye Works v. Clark-Rice Corp. 274 Mass. 488, 490. Amolins v. Lubans, 346 Mass. 782. Furthermore there is nothing in the record to indicate any abuse of discretion in the denial of the “motion.”

Appeal dismissed.